DETAILED ACTION
	In Application filing on 07/22/2019 Claims 1- 6 are pending. Claims 1- 6 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-205318 A (“Yasuda-1”) in view of USP 4427497 (“Heinz”).
Regarding claim 1, Yasuda-1 teaches a method for manufacturing a mold (1), the method comprising:
forming a groove (5) in a back surface of a mold body (1) configured to mold a resin or a rubber [0001] by cutting or by electrical discharge machining the back surface of the mold body ([0018] teaches forming the groove via CNC which is interpreted as cutting);
performing electroforming to cause an electroformed metal to be electrodeposited on the back surface of the mold body such that an inner surface of the electroformed metal electrodeposited, which covers the groove and inner surface of the groove, forms an inner surface of a fluid passage through which a fluid for temperature control flows (Fig. 3e, 4c and [0018] teach an electrodeposited metal layer 3 being deposited on a side of the mold to cover groove 5; Fig. 3h, 4d and [0015] teach fluid passages 4 for passing a fluid for cooling or heating).
Yasuda-1 does not explicitly teach placing a porous conductive sheet, including a plurality of through holes and being conductive at least at a surface of the porous conductive sheet, on the back surface of the mold body so as to cover the groove, and temporarily fixing the porous conductive sheet, to the back surface of the mold by spot welded portions, wherein a part of the porous conductive sheet which covers the groove has a flat shape; and the electroforming causing an electroformed metal to be electrodeposited on the porous conductive sheet so as to fill and close the through holes of the porous conductive sheet such that an inner surface of the electroformed of the electroformed metal electrodeposited on the part of the porous conductive sheet forms an inner surface of a fluid passage.
20, 22) (Col. 5 lines 63- 65 teach sheets 20, 22 being made of various conductive metals), including a plurality of through holes (Fig. 2 distance d and 32 between wires of the mesh 20, 22) and being conductive at least at a surface of the porous conductive sheet (Col. 5 lines 63- 65), on the back surface of the body so as to cover the groove (cavity 14 of Fig. 2a), and temporarily fixing the porous conductive sheet, to the back surface of the mold by spot welded portions (19, 26) (Fig. 2 spot welded portions 19, 26 connect conductive sheet 20 to back surface of body 10 on both sides of cavity 14), wherein a part of the porous conductive sheet which covers the groove has a flat shape (Fig. 2 displays electrodeposited metal 30, 31, 34, 36 and sheet 20, 22 having flat shapes); and the electroforming causing an electroformed metal (30, 31, 34) to be electrodeposited on the porous conductive sheet so as to fill and close the through holes of the porous conductive sheet (Col. 4 line 64- Col. 5 line 57 and Figs. 2a- 2d) such that an inner surface of the electroformed of the electroformed metal electrodeposited on the part of the porous conductive sheet forms an inner surface of a fluid passage (Col. 6 lines 3- 16, Col. 6 lines 60- 66).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the mold of Yasuda-1 to incorporate a porous conductive sheet as taught by Heinz motivated by making a hollow structure including complex manifolds and cavities using less difficult and costly machining techniques, making complex hollow structures of unitary construction and homogeneous composition, and making lightweight structures of superior structural and dimensional stability and reliability under a wide range of adverse environmental conditions (Heinz – Col. 2 lines 15- 25).

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-205318 A (“Yasuda-1”) and USP 4427497 (“Heinz”), as applied to claim 1, further in view of US 2008/0254162 A1 (“Iimura”).
Regarding claim 2, Yasuda-1 does not teach the fluid passage being a meandering fluid passage.
Iimura teaches the fluid passage being a meandering fluid passage (Fig. 4 and [0111]).
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the fluid passage configuration of Yasuda-1 to incorporate the fluid passage configuration of Iimura because this is a substitution of equivalent elements which yields predictable results. Both references teach the fluid passage configuration functioning to adjust the temperature of the surface (Yasuda-1 – [0015]; Iimura – [0019]). The predictable result yielded is a body having a meandering fluid passage (Iimura – Fig. 4).

Claims 3- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-205318 A (“Yasuda-1”) and USP 4427497 (“Heinz”), as applied to claim 1, further in view of US 2008/0179189 A1 (“Szokolay”).
Regarding claim 3, Yasuda-1 does not explicitly teach the fluid passage being a fluid passage that splits into branches at an intermediate portion.
Szokolay teaches a fluid passage (23) that splits into branches at an intermediate portion (Fig. 1, 3).
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the fluid passage configuration of Yasuda-1 to incorporate the fluid passage configuration of Szokolay because this is a substitution of equivalent elements which yields predictable results. Both references teach the fluid passage configurations functioning to adjust the temperature of the body surface (Yasuda-1 – [0015]; Szokolay – [0018, 0045]). The Szokolay – Fig. 1, 3).

Regarding claim 4, Yasuda-1 does not explicitly teach the fluid passage is a fluid passage that splits into branches at an intermediate portion and merges back into the single fluid passage.
Szokolay teaches the fluid passage (23) that splits into branches at an intermediate portion and merges back into a single fluid passage (Figs. 1, 3)
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the fluid passage configuration of Yasuda-1 to incorporate the fluid passage configuration of Szokolay because of reasons set forth in claim 3.

Claims 5- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-205318 A (“Yasuda-1”) and USP 4427497 (“Heinz”), as applied to claim 1, further in view of JP H07-227851 A (“Yasuyoshi”).
	Regarding claim 5, Yasuda-1 does not explicitly teach a fluid passage which extends along a projecting corner of a projecting portion formed in the back surface of the mold body.
	Yasuyoshi teaches a fluid passage (within 5) extends along a projecting corner of a projecting portion formed in the back surface of the mold body (Fig. 1- 3).
	It would have been obvious to one with ordinary skill to substitute the fluid passage configuration of Yasuda-1 to have a fluid passage configuration on a corner of a mold as taught by Yasuyoshi because this is a substitution of equivalent elements which yields predictable results. Both references teach the fluid passage configuration functioning to adjust the temperature of the body surface (Yasuda-1 – [0015]; Yasuyoshi – [0015- 0017]). The Yasuyoshi – Figs. 1- 3).

	Regarding claim 6, Yasuda-1 does not explicitly teach the fluid passage extends along a recessed corner of a projecting portion formed in the back surface of the mold body.
	Yasuyoshi teaches a fluid passage (within 5) extends along a recessed corner of a projecting portion formed in the back surface of the mold body (Fig. 1- 3).
It would have been obvious to one with ordinary skill to substitute the fluid passage configuration of Yasuda-1 to have a fluid passage configuration on a corner of a mold as taught by Yasuyoshi because of reasons set forth in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744